DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the edge of a planar body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 each recite the limitation "the cleaning elements" in Lines 1 or 2. It is unclear if claims 5 and 6 are referring to one of a first or second set of cleaning elements, or if claims 5 and 6 are referring to both of the first and second sets of cleaning elements of claim 1.
Claim 7 Line 4, it is unclear what is meant by “the side angle” in the phrase “…wherein the angled element is disposed at the side angle to the head.” In Claim 7 Line 2 there is a discussion of a side angle pertaining to the sides of the base of the blender blade assembly. It is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rannigan et al., US 4,709,717.
	Rannigan et al. disclose the claimed invention including a tool comprising a handle (12) and a head (30) with a first set of cleaning elements disposed at a first height and in a semi-circle at a first radius about a common axis (44, Figures 1 and 3), and a second set of cleaning elements disposed at a second height in a semi-circle at a second radius about the common axis (36, Figures 1-2). Regarding claim 2, the first set of cleaning elements comprise vertical blades (when the tool is oriented such that the cleaning element blades 44 are held in a vertical direction; alternatively cleaning element blades 44 have a vertical component; see Figures). Regarding claim 3, the second set of cleaning elements comprise nodules formed on the edge 
Regarding the limitations of claims 1 and 7 that the tool is for cleaning a blender blade assembly, the blade assembly having a stepped shaft and a base with a top portion and sides, the positively recited limitations of the tool are anticipated by Rannigan et al. MPEP 2115 recites: “A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F. 2d 937, 136 USPQ 458, 459 (CCPA 1963). Also, MPEP 2114 recites: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Allowable Subject Matter
3.	Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art made of record discloses, teaches or suggests the invention of claims 6 and 8. In particular, in Rannigan et al., US 4,709,717, the head is formed hollow and does not comprise a pair of rigid arms holding the cleaning elements, nor is there a cleaning element located on the angled element.
	US 755,521 to Mortimer teach a cleaning tool having scraper blade elements of varying heights (E, F, G) formed of a resilient rubber material. In Mortimer, they are not arranged in a semi-circle about a common radius. US 1,017,081 to Collins is a cleaning tool with scraper blade elements of one height formed around a common radius and arranged in a circle. US 1,058,705 to Guttinger teach a tool with two sets of cleaning elements arranged around a common radius, the cleaning elements having different heights, however the cleaning elements are arranged in an arcuate manner and not in a semi-circle. US 10,595,680 to Audet teach a kitchen utensil cleaner with one set of cleaning elements arranged in a semi-circle and that the head is formed hollow and comprises a pair of rigid arms holding the cleaning elements. US 2,525,341 to Eicher teach a known tool for cleaning blades of a kitchen appliance (Column 1 Lines 18-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg